Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered September 8, 1992, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the hearing court erroneously denied his motion to suppress the handgun and other items seized from the automobile in which he was a passenger at the time of his arrest. The police had reasonable suspicion to stop the car (see, CPL 140.50 [1]; People v De Bour, 40 NY2d 210, 223) based upon a radio transmission indicating that a car which matched the stopped *552vehicle with regard to make, model, color, and passengers, was involved in a robbery which occurred in sufficient proximity of time and location (see, People v Reid, 135 AD2d 753; People v Rivera, 124 AD2d 682; People v Pitt, 110 AD2d 723, cert denied 474 US 922). To the extent that the defendant disputes the hearing court’s factual conclusions, we conclude that they were supported by the record, and find no basis to disturb them (see, People v Prochilo, 41 NY2d 759; People v Boone, 183 AD2d 721). Copertino, Hart and Krausman, JJ., concur.